IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,563; AP-75,564; AP-75,565


EX PARTE DEREK PARRA, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 05-CR-0582-C, 03-CR-3192-C, 04-CR-1000-C IN THE 94TH
JUDICIAL DISTRICT COURT
FROM NUECES COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to one charge
of possession of methamphetamine, one charge of aggravated robbery, and one charge of aggravated
assault, and was sentenced to 2 years' state jail for the possession charge and five  years'
imprisonment for each of the other two charges. He did not appeal his convictions. 
	Applicant contends that his pleas were involuntary because the plea agreements cannot be
followed. 
	Trial counsel and the prosecutor both filed affidavits with the trial court.  Based on those
affidavits and on the written plea agreements, the trial court determined that Applicant pleaded guilty
pursuant to an agreement that these sentences would run concurrently with a federal sentence.  The
federal judgment requires the federal sentence to begin when the state sentences expire.  Applicant
is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgments in Cause Nos. 05-CR-0582-C, 03-CR-3192-C, and 04-CR-1000-C in the 94th Judicial District Court of Nueces County are set aside, and Applicant is remanded
to the custody of the Sheriff of Nueces County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: December 6, 2006
Do Not Publish